IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00168-CV

          IN THE INTEREST OF K.L.T. AND T.K.T., CHILDREN



                            From the 66th District Court
                                Hill County, Texas
                               Trial Court No. 50574


                           MEMORANDUM OPINION

       Jeremy Kyle Timmons appeals the “final decision of the parent modification” of

K.L.T. and T.K.T. By letter dated May 26, 2016, the Clerk of the Court notified Timmons

that he must complete the docketing statement and return it to us within twenty-one

days. See TEX. R. APP. P. 32. By letter dated June 24, 2016, the Clerk of the Court notified

Timmons that the docketing statement had not been received and that the docketing

statement must be filed within twenty-one days from the date of the letter. In the same

letter, the Clerk warned Timmons that the appeal would be dismissed unless the

docketing statement was filed within the time period specified. See id. 42.3(b), (c).

       More than twenty-one days have passed, and we have not received the docketing

statement from Timmons. Accordingly, this appeal is dismissed. See id.
                                             REX D. DAVIS
                                             Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 3, 2016
[CV06]




In the Interest of K.L.T. and T.K.T.                        Page 2